 


114 HR 1366 IH: Alex’s Law
U.S. House of Representatives
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1366 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2015 
Mrs. Lummis (for herself and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title II of the Social Security Act to set the retirement benefits age for today’s eight-year-olds at age 70. 
 
 
1.Short titleThis Act may be cited as Alex’s Law. 2.Increase in the full retirement age and the early retirement age (a)In generalSection 216(l) of the Social Security Act (42 U.S.C. 416(l)) is amended—
(1)in paragraph (1)— (A)by striking early retirement age each place it appears and inserting the applicable reference age;
(B)by striking the age increase factor (as determined under paragraph (3)) each place it appears and inserting the first age increase factor (as determined under paragraph (3)(A)); (C)in subparagraph (A), by striking paragraph (2) and inserting paragraph (4);
(D)in subparagraph (D), by striking and after the semicolon; (E)in subparagraph (E), by striking 67 years of age. and inserting and before January 1, 2023, 67 years of age;; and
(F)by inserting after subparagraph (E) the following:  (F)with respect to an individual who attains the applicable reference age after December 31, 2022, and before January 1, 2069, 67 years of age plus the number of months in the second age increase factor (as determined under paragraph (3)(B)) for the calendar year in which such individual attains the applicable reference age; and
(G)with respect to an individual who attains the applicable reference age after December 31, 2068, 70 years of age.; and (2)by striking paragraphs (2) and (3) and inserting the following:

(2)The term early retirement age means— (A)in the case of an old-age, wife’s, or husband’s insurance benefit—
(i)with respect to an individual who attains the applicable reference age before January 1, 2023, 62 years of age; and (ii)with respect to an individual who attains the applicable reference age after December 31, 2022, and before January 1, 2069, 62 years of age (in the case of an old-age, wife’s, or husband’s insurance benefit), plus the number of months in the second age increase factor (as determined under paragraph (3)(B)) for the calendar year in which such individual attains the applicable reference age; and
(iii)with respect to an individual who attains the applicable reference age after December 31, 2068, 65 years of age; and (B)in the case of a widow’s or widower’s insurance benefit, 2 years less than the age provided under subparagraph (A).
(3)
(A)The first retirement age increase factor for any individual who attains the applicable reference age in a calendar year within the 5-year period consisting of the calendar years 2000 through 2004 or the calendar years 2017 through 2021 shall be equal to 2/12 of the number of months in the period beginning with January of the first calendar year in such period and ending with December of the year in which the individual attains the applicable reference age. (B)The second retirement age increase factor for any individual who attains the applicable reference age in the 46-year period consisting of the calendar years 2023 through 2068 shall be equal to 3/47 of the number of months in the period beginning with January 2023 and ending with December of the year in which the individual attains the applicable reference age. In any case in which the second age increase factor for any calendar year is not a whole number of calendar months, such factor shall be deemed to be equal to the next lower whole number of calendar months.
(4)The term applicable reference age means 62 years of age (in the case of an old-age, wife’s, or husband’s insurance benefit) and 60 years of age (in the case of a widow’s or widower’s insurance benefit).. (b)Conforming extension of maximum age for entitlement to delayed retirement creditSection 202(w)(2)(A) of such Act (42 U.S.C. 402(w)(2)(A)) is amended—
(1)by striking prior to the month in which such individual attained age 70, and and inserting prior to the later of—; and (2)by adding at the end the following:

(i)the month in which such individual would attain age 70, or (ii)the month which ends 3 years after the end of the month in which such individual attained retirement age (as defined in section 216(l)), and.
(c)Conforming increase in number of elapsed years for purposes of determining primary insurance amountSection 215(b)(2)(B)(iii) of such Act (42 U.S.C. 415(b)(2)(B)(iii)) is amended by striking age 62 and inserting early retirement age. (d)Study relating to additional conforming amendments (1)In generalAs soon as practicable after the date of the enactment of this Act, the Commissioner of Social Security, in consultation with the Secretary of the Treasury and the Secretary of Health and Human Services, shall conduct a study of the additional technical and conforming amendments to title II of the Social Security Act and other relevant provisions of law relating to the age of a beneficiary or applicant for benefits which are necessary to effectively carry out the programs provided for under such title and other provisions, taking into account the amendments made by this section.
(2)ReportNot later than 1 year after the date of the enactment of this Act, the Commissioner shall transmit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report of the results of the study conducted pursuant to paragraph (1). The Commissioner shall include in such report such recommendations for legislative and administrative changes as the Commissioner, in consultation with the Secretary of the Treasury and the Secretary of Health and Human Services, determines to be appropriate.  